DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on July 19, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine all of the Groups i.e., I-III.  This is not found persuasive because the groups are not classified in the same main group and would require the examiner to spend a great deal of time searching the various main groups, some of which the examiner has no familiarity. This would be a disservice to Applicant.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wazir et al. (Preparation of mesophase from coal tar pitch)(appears on the PTO-892).
 	Wazir teaches preparing mesophase pitch by heating coal tar pitch in a furnace at various temperatures and time (see abstract).  Wazir teaches the mesophase pitch was produced at 300 C and 400 C (see section 3.1).  Numerous bands in the FT-IR results show the presence of naphthalene.  Wazir meets the limitations of the claims other than the differences that are set forth below.
 	Wazir does not specifically teach that the pitch comprises at least 90% of aromatic hydrocarbons.  However, Wazir seems to suggest that in the FT-IR results that there are a majority of aromatic bands attributable to naphthalene (a polycyclic hydrocarbon).
 	 With respect to the impurities, water content, solid material, melting point, flash point and H to C ratio, it would be reasonable to expect that Wazir meets these limitations because Wazir carries the coal tar pitch through a process similar to that of the present invention, absent evidence to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17326530/20220730